PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/101,205
Filing Date: 2 Jun 2016
Appellant(s): FLECK, Vinzenz



__________________
Robert Mueller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 SEP 2021 and Supplemental Brief filed 6 OCT 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 APR 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haughton et al. (US 7278781 B2).
Haughton et al. discloses a reciprocating mixing device for intermixing a mass, comprising a container 102 having a lower base portion (Fig. 1); and a mixing unit arranged on the container 102 via mounting means 108; wherein the mixing unit comprises at least one piston 130 that is positioned in the container and is movable in a linear direction by a reciprocating unit 110 and has at least one mixing element 106; wherein the mixing element 106 extends around the piston and includes an upper rim surface 120 disposed in a plane and a lower rim surface 122 disposed in a plane with these rim surfaces 120, 122 being parallel to each other - seen in Figures 3, 7, 8, and 10; the mixing element further includes recesses ((the voids between webs 116 - Figures 7-9 and/or the apertures/recesses at 186 - Figure 12); the container 102 having its base equal to the diameter D of the container - Figure 3; the mixing element 106 having a diameter OD (Fig. 10) that is within the recited ranges (the OD:D ratio at col. 7, lines 13-22; col. 8, lines 30-45), i.e., 25% to 40%.
As seen in the Figures of Haughton et al. reproduced below, the mixing element 106 extends around the piston and includes an upper rim surface/edge 120 disposed in a plane (represented by the upper dotted line) and a lower rim surface/edge 122 disposed in a plane (represented by the upper dotted line) with these dotted lines being parallel to each other:




[AltContent: textbox (FIGURE 3 of HAUGHTON et al. with annotations)] 



[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    662
    618
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    912
    776
    media_image3.png
    Greyscale








[AltContent: textbox (FIGURE 10 of HAUGHTON et al.
with annotations (conical embodiment))]



[AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    345
    807
    media_image4.png
    Greyscale








[AltContent: textbox (FIGURE 10 of HAUGHTON et al.
without annotations (conical embodiment))]





    PNG
    media_image5.png
    905
    930
    media_image5.png
    Greyscale



[AltContent: textbox (Enlarged FIGURE 10 of HAUGHTON et al.
without annotations)]





    PNG
    media_image4.png
    345
    807
    media_image4.png
    Greyscale



Note that the mixing element 106 is depicted as conical or may be nearly cylindrical when OD:ID > 1 (see Figure 10 and col. 8, lines 34-35).  When OD:ID   hovers around a value of 1, the mixing element would assume a nearly cylindrical   shape instead of a conical shape as depicted below:



[AltContent: textbox (FIGURE 10 of HAUGHTON et al.
with annotations 
(altered to depict the cylindrical embodiment))]

[AltContent: connector][AltContent: connector]
    PNG
    media_image6.png
    191
    627
    media_image6.png
    Greyscale

In this instance above, the mixing element 106 extends around the piston and includes an upper rim surface/top horizontal edge 120 disposed in a plane (represented by the upper dotted line) and a lower rim surface/lower horizontal edge 122 disposed in a plane (represented by the upper dotted line) with these dotted lines being parallel to each other.  
Claim 29 merely recites that the mixing element “includes parallelly arranged upper and lower surfaces”.  These “surfaces” are not recited with any specificity whatsoever.  Thus, the upper and lower rim surfaces of the mixing element 106, whether constituted by a rim apex (conical embodiment) or a surface of a width equal to the thickness of element 118 (cylindrical embodiment), are “surfaces” 120, 122 that are oriented in a parallel manner.  Moreover, the mixing element 106 includes recesses (the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 8, 9, 12, 14, 15, 18, 19, 21, 24, 25, 26, 28, 29, 30,  and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1592026 A1 in view of Haughton et al. (US 7,278,781 B2).
SU 1592026 A1 discloses a device for intermixing a mass, comprising a container having a lower base portion (Fig. 1); and a mixing unit 4 arranged on the container, wherein the mixing unit comprises at least one piston (one or more of elements 3) that is positioned in the container and is movable in a linear direction and has at least one mixing element 1, wherein the mixing element extends around the piston and includes an upper planar surface 7 and an opposed lower planar surface 9 with these surfaces 7 and 9 being parallel to each other - Figures 1-2; the mixing 
wherein the mixing element 1 is positioned at a first lower end of the piston 3; 
wherein the piston 3 is positioned such that it is capable of/can be being rotated around a longitudinal axis by suitable means (as evidenced by the patent to MUNDT below);
wherein, in a geometric center of the mixing element 1, the piston 3 is connected to the element 1, wherein the mixing element 1 extends roughly on a plane around the piston 3; 
wherein the mixing element 1 comprises recesses through which the piston 3 extends;
wherein the piston 3 is positioned in a vertically moveable manner; 
wherein the mixing unit 4 is fixed at an upper end of the container (Fig. 1); 
wherein at least one additional mixing element 1 (the other of element 1) is arranged, wherein the additional mixing element is fixed on the piston 3 at a distance from the first mixing element (Fig. 1).

a mixing unit 4 arranged on the container comprising: moving the mixing unit 4, which is arranged on the container, within the mass, wherein the mixing unit 4 comprises at least one piston 3 movable in a linear direction and at least one disc mixing element 1 positioned around the piston, and wherein the at least one mixing element 1 includes an upper planar surface 7 and an opposed lower planar surface 9, the surfaces 7 and 9 being parallel to each other- Figures 1-2; the mixing element further includes cone-shaped extensions 5 extending from the lower planar surface 9 and conically tapering in the linear direction away from the lower planar surface 9 to an opening at an end of the cone-shaped extensions facing a bottom of the container to facilitate movement of the piston 3 in the linear direction for intermixing the mass;
wherein the mixing element 1 comprises recesses through which the piston 3 extends and the mass is circulated while flowing through the recesses; 
wherein the mass comprises a fluidized substance mixture (Fig. 1) in the container.
SU ‘026 shows the mixing element having a diameter and the base of the container having a diameter but apparently not the recited ranges or the recited speed of the piston.  
Haughton et al. discloses an analogous reciprocating mixing device for intermixing a mass, comprising a container 102 having a lower base portion (Fig. 1); and a mixing unit arranged on the container 102 via mounting means 108; wherein the mixing unit comprises at least one piston 130  that is positioned in the container and is movable in a linear direction by reciprocating means 110 and has at least one mixing 
It would have been obvious to one skilled in the art to have provided SU ‘026 with the recited diameter of the mixing element and piston speed as taught by Haughton et al. for the purposes of providing a mixing element of a size that cooperates with the size of the container to providing mixing currents to create a dispersion characterized by consistent-sized droplets, uniformly distributed throughout the mixing vessel which uniform dispersion is believed to provide an environment amenable to efficient mass transfer between phases, while at the same time providing for substantial disengagement of the mixed phases within a relatively short time frame (col. 8,        lines 30-45).

Claims 1, 2, 3, 4, 5, 8, 9, 12, 14, 15, 18, 19, 21, 24, 25, 28, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1592026 A1 in view of Jungvig (US 6454455 B1).
SU ‘026 discloses the recited subject matter substantially as claimed as noted above and shows the mixing element having a diameter and the base of the container having a diameter but apparently not the recited ranges.  

It would have been obvious to one skilled in the art to have provided SU ‘026 with the recited diameter of the mixing element as taught by Jungvig for the purposes of providing a mixing element of a size that cooperates with the size of the container to promote vigorous mixing action that agitates the substances within the container thereby allowing quick, effective mixing of the substances within the container (col. 2, lines 30-34).  

Claims 1, 2, 3, 4, 5, 8, 9, 14, 15, 18, 19, 21, 24, 25, 26, 28, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SU 877833 in view of Haughton et al. (US 7,278,781 B2).
When viewing Figure 2 in an inverted disposition as reproduced below, SU 877833 discloses a device for intermixing a mass, comprising a container 6 with a base 
wherein the mixing element 1 is positioned at an end of the piston 5; 
wherein the piston 5 is positioned such that it is capable of/can be being rotated around a longitudinal axis by suitable means (as evidenced by the patent to MUNDT below);
wherein, in a geometric center of the mixing element 1, the piston 5 is connected to the element 1, wherein the mixing element 1 extends roughly on a plane around the piston 3; 
wherein the mixing element 1 comprises recesses (proximate 3);
wherein the piston 5  is positioned in a vertically moveable manner; 
wherein the mixing unit is fixed at an upper end of the container (Fig. 2);  
wherein at least one additional mixing element 1 (the other of element 1) is arranged, wherein the additional mixing element is fixed on the piston 3 at a distance from the first mixing element (Fig. 1).

a mixing unit arranged on the container comprising: moving the mixing unit, which is arranged on the container 6, within the mass, wherein the mixing unit comprises at least one piston 5 movable in a linear direction and at least one mixing element 1 positioned around the piston, and wherein the at least one mixing element 1 includes an upper planar surface and an opposed lower planar surface with these surfaces being parallel, the mixing element further includes cone-shaped extensions 2 extending from the lower planar surface and conically tapering in the linear direction away from the lower planar surface to an opening at an end of the cone-shaped extensions facing a bottom of the container to facilitate movement of the piston 5 in the linear direction for intermixing the mass;
wherein the mixing element 1 comprises recesses proximate 3 and the mass is circulated while flowing through the recesses as denoted by the flow arrows in Figure 2; 
wherein the mass comprises a fluidized substance mixture (Fig. 2) in the 
container 6.
SU ‘833 shows the mixing element having a diameter and the base of the container having a diameter but apparently not the recited ranges or the recited speed of the piston.  
Haughton et al. discloses an analogous reciprocating mixing device for intermixing a mass, comprising a container 102 having a lower base portion (Fig. 1); and a mixing unit arranged on the container 102 via mounting means 108; wherein the mixing unit comprises at least one piston 130  that is positioned in the container and is movable in a linear direction by reciprocating means 110 and has at least one mixing 
It would have been obvious to one skilled in the art to have provided SU ‘833 with the recited diameter of the mixing element and piston speed as taught by Haughton et al. for the purposes of providing a mixing element of a size that cooperates with the size of the container to providing mixing currents to create a dispersion characterized by consistent-sized droplets, uniformly distributed throughout the mixing vessel which uniform dispersion is believed to provide an environment amenable to efficient mass transfer between phases, while at the same time providing for substantial disengagement of the mixed phases within a relatively short time frame (col. 8, lines 30-45).
With respect to the speed of movement of the piston in apparatus claim 22, the manner in which the recited piston apparatus is driven [in this instance in some particular speed range in m/s] recites no further structure of the piston and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.  From an obviousness standpoint, one skilled in the art can .

Claims 1, 2, 3, 4, 5, 8, 9, 12, 14, 15, 18, 19, 21, 24, 25, 28, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SU 877833 in view of Jungvig (US 6454455 B1).
SU ‘833 discloses the recited subject matter substantially as claimed as noted above and shows the mixing element having a diameter and the base of the container having a diameter but apparently not the recited ranges.  
Jungvig discloses an analogous reciprocating mixing device for intermixing a mass, comprising a container (col. 2, lines 13-15) having a lower base portion; a mixing unit arranged on the container that comprises at least one piston 12 that is intended to be positioned in the container and is movable in a linear direction and has at least one mixing element 14, wherein the mixing element extends around the piston and includes an upper planar surface 22 and a lower planar surface 24 with these surfaces being parallel to each other - seen in Figures 1-2; the mixing element further includes recesses (between lobes 14 - Fig. 17); the container being 2 to 4 inches in diameter and the mixing element 14 having an outer diameter of 1 to 3.75 inches thereby the mixing element 14 having a diameter that is within the recited ranges (e.g., 25% to 50%+) - col. 2, lines 8-21.  
It would have been obvious to one skilled in the art to have provided SU ‘833 with the recited diameter of the mixing element as taught by Jungvig for the purposes of providing a mixing element of a size that cooperates with the size of the container to 

SU 877833 (Figure 2, inverted):


    PNG
    media_image7.png
    651
    659
    media_image7.png
    Greyscale

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1592026 A1 or SU 877833 in view of Haughton et al. or Jungvig as applied to claims 1 and 14 and further in view of Mundt (US 4923817).
Modified SU ‘026 or SU ‘833 do not disclose the additional agitator or the rotational movement of the piston and mixing element.  Mundt discloses a mixing device 1 with a container 2; a mixing unit on the container including a piston 7 with a mixing element 6 thereon; the piston 7 driven into linear motion via drive 13 and rotational motion via drive 8; and additional agitators 11, 12 distanced from the piston 7 are provided in the container as seen in Figure 1.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified SU ‘026 or SU ‘833 with the capability of rotational movement of the piston and an additional agitator as taught by Mundt for the purposes of producing a whirling flow and high shear flows in the container (col. 3, line 56 - col. 4, line 13).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1592026 A1 or SU 877833 in view of Haughton et al. or Jungvig.
Modified SU ‘026 or SU ‘833 do not disclose the cone-shaped extensions being flexible or foldable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed any elements of SU ‘026 or SU ‘833 from a flexible or foldable material at the time the invention was made, including the cone-shaped extensions,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the .  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
	Furthermore, in view of the fact that the use of a flexible or foldable material    vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art mixing device from a well-known construction material that is flexible or foldable.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985).  Therefore, it is concluded that the selection of a well-known material in the mixing art such as a flexible or foldable material for the cone-shaped extensions of the mixing element would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantages of using a more modern material or a lower cost or more easily fabricated material or a material that enables flexibility or foldability. 
This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another is well within the grasp of 35 U.S.C 103(a).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SU 1592026 A1 or SU 877833 in view of Haughton et al. or Jungvig as applied to claim 1 and further in view of Kenney (US 2013444).
Modifed SU ‘026 or SU ‘833 does not disclose the mass being a mash.  Kenney discloses a mixing device for processing a mash with a container 2; a piston 11, and mixing elements 29 that are movable in a linear direction within the container.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified SU ‘026 or SU ‘833 with the mass in the form of a mash as taught by Kenney for the purpose of processing a mash material in for use in the formation of a beverage (col. 1, lines 1-34).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over (SU 1592026 A1) in view of (Haughton et al. or Jungvig) and Strong (US 5813760).
Modified SU ‘026 discloses the recited subject matter with the exception of the upper and lower surfaces of the mixing element being parallel curved surfaces.   Haughton et al. and Jungvig disclose the recited diameter of the mixing element as outlined in this answer.  Furthermore, Strong discloses an analogous reciprocating mixer that can be embodied as a planar disc 60 (Figure 2) including parallel upper and or as an element 24 (Figure 1) having upper and lower surfaces that are parallel curved surfaces with recesses therein.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the planar disc type mixing element of SU ‘026 such that it embodies upper and lower surfaces that are parallel curved surfaces for the purposes of ensuring adequate agitation of the substances while preventing foaming and aeration of the substances (col. 4, lines 15-18).
Furthermore, the prior art to SU ‘026 differs from the claimed device by the geometry of the mixing element (planar vs. with curved surfaces); the substituted components and their functions were known in the art as evidenced by STRONG (col. 2, lines 45-48); one of ordinary skill in the art could have readily substituted one known mixing element from a finite list of mixing elements as disclosed by STRONG (planar mixing element and mixing element with curved surfaces); and the results of the substitution would have been wholly predictable and obvious since the substitution of the planar mixing element in SU ‘026 with one having curved surfaces from the finite list of mixing elements exhibited in STRONG would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e., the predictable result of agitating the substances within a container while preventing foaming by art recognized equivalent mixing elements selected from said finite list (see KSR, supra) and MPEP 2143(B):


B.    Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art, as concluded above.
With respect to the speed of movement of the piston in apparatus claim 22, the manner in which the recited piston apparatus is driven [in this instance in some particular speed range in m/s] recites no further structure of the piston and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine 

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
None.





Allowable Subject Matter
Claims 6 and 10 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All other pending claims stand rejected over the prior art.

(2) Response to Arguments
Appellant refers to page 6 of the instant specification (reproduced in part below) to establish criticality:

    PNG
    media_image9.png
    610
    871
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    204
    885
    media_image10.png
    Greyscale

*  *  *
The second sentence in the section above states “It is thus ensured that the force to be applied. . .” is not directly attributed to any particular range of diameter of the mixing element set forth in the preceding sentence.  The first sentence mentioning 25% to 40% (and other ranges) is associated with the word “ideally” yet this allegedly ideal range is not seen as necessarily carrying over to the next (second) sentence discussing force and intermixing aspects since said next sentence is silent with respect to which specific range or ranges achieve such aspects.  Appellant’s conclusion at the top of this page constitutes a large leap between the intermixing and force aspects in the second sentence and any given specific range in said first sentence.  Likewise, the sentence in italics referring to “pressure difference can be equalized. . .” is not correlated to any of the specific ranges set forth in said first sentence.
Appellant’s specification remarkably recites a broad preferred first range of 10% to 90% of a diameter of the container (with the range being a finite range of 0%+ to about 100%).  It is envisioned that one skilled in the art would readily understand that lower than 10% would likely not provide the required mixing efficiency due to the miniscule diameter and corresponding small surface area of the mixing element available for contacting the substances to be mixed while about 100% would result in a mixing element being so large as to encounter resistance against the substances since 
The rejections of the claims over 103 are believed proper:  Even though appellant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
However, while Appellant attempts to convince the PTO that the ranges recited in the pending claims result in mixing enhancement and such ranges are wholly incapable of being envisioned by one skilled in the art, the examiner now offers the teachings of Haughton et al. and Jungvig that each clearly teach a reciprocating mixing element having a diameter within the recited ranges of not only the claims but the instant specification as well.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" [as in this instance] a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Moreover, such diameter may still not be patentable if the modification was within the capabilities of one skilled in the art.  Haughton et al. and Jungvig indicate that the claimed mixing element diameter range is well within the capabilities of one skilled in the mixing art.  
Haughton et al. not only teaches the relationship of the diameter of the mixing element to the diameter of the container but also the speed of movement of the reciprocating piston (see claim 26, for example).  Although taught by the prior art, the specification certainly lacks any disclosure of criticality of the claimed speed of movement (“typically ranges between 0.01 m/s and 10 m/s”).  Accordingly, any arguments that this speed disclosure is somehow critical (like the diameter ranges) would amount to fables.
While it is again agreed that SU 877833 is interpreted in an inverted manner with respect to the orientation which appellant intends, turning a prior art apparatus upside-down does not result in a different device.  The orientation of a claimed apparatus with respect to an object which is not part of the claimed structure, such as the surface of the Earth, is not germane to the patentability of the apparatus itself, but instead relates to the manner in which the apparatus is used.  Appellant again states that SU ‘833 may not be operable in the invented orientation.  Appellant’s position on this point is considered to be speculative attorney's argument unsupported by objective technical In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).  Moreover, the examiner finds nothing in the drawing figures of SU ‘833 that would necessarily preclude standard operation of the mixing unit while in the inverted position.
With regard to the arguments in section (A) of the brief related to claim 29, Haughton et al. discloses a mixing element 106 including parallelly arranged upper and lower surfaces as depicted in the annotated Figures in section (4) above.  The upper rim includes a surface disposed in a plane and a lower rim surface disposed in a plane with these planes being parallel.  Even if these surfaces equate to edge portions of the upper and lower rims, such portions can be construed as the recited “surfaces”, a claim term that is not specific in any regard.  Clearly the upper and lower rims or edge portions thereof constitute tangible “surfaces” of the mixing element.
With regard to the arguments in section (B) of the brief, Haughton et al. is not relied upon for the structural features thereof such as the conical ring blade configuration and angled sides of the blade ring as argued by Appellant.  Haughton instead is relied upon solely for the teachings related to the diameter of the mixing element and the piston speed in an analogous reciprocating mixing element, not for modifying a parallel plate mixing element with conical holes into a ring blade design as avowed by Appellant.  In response to these arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Moreover, in response to Appellant’s arguments against these references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, supra; In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The dependent claims are considered met by the prior art as explained in the respective rejection.
With regard to the arguments in section (C) of the brief, Jungvig is not relied upon for the structural features thereof such as the solid round disk configuration as argued by Appellant.  Jungvig instead is relied upon solely for the teachings related to the diameter of the mixing element in an analogous reciprocating mixing element, not for modifying a parallel plate mixing element with conical holes into a solid round disk as avowed by Appellant.  In response to these arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, supra.  Moreover, in response to Appellant’s arguments against these references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, supra; In re Merck & Co., 
With regard to the arguments in section (D) of the brief, the “upside down” arguments are addressed in section (23) above.  Again, Haughton et al. is not relied upon for the structural features thereof such as the conical ring blade configuration and angled sides of the blade ring as agued by Appellant.  Haughton instead is relied upon solely for the teachings related to the diameter of the mixing element and the piston speed in an analogous reciprocating mixing element, not for modifying a parallel plate mixing element with conical holes into a ring blade design as avowed by Appellant.  In response to these arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, supra.  Moreover, in response to Appellant’s arguments against these references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, supra; In re Merck & Co., supra.  The dependent claims are considered met by the prior art as explained in the respective rejection.
With regard to the arguments in section (E) of the brief, Jungvig is not relied upon for the structural features thereof such as the solid round disk configuration as agued by Appellant.  Jungvig instead is relied upon solely for the teachings related to the diameter of the mixing element in an analogous reciprocating mixing element, not for modifying  the parallel plate mixing element with conical holes into a solid round disk as avowed by Appellant.  In response to these arguments, the test for obviousness is not whether the In re Keller, supra.  Moreover, in response to Appellant’s arguments against these references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, supra; In re Merck & Co., supra.  The dependent claims are considered met by the prior art as explained in the respective rejection.
With regard to the arguments in section (F) of the brief, Mundt is not relied upon for the diameter of the mixing element.  Mundt is instead is relied upon solely for the teachings related to the rotational movement of the piston and an additional agitator.  
With regard to the arguments in section (G) of the brief, the rejection relates to the cone-shaped extensions being embodied in a flexible or foldable manner, not to the recited diameter of the mixing element.  Haughton et al. and Jungvig each teach the recited diameter of the mixing element as expressed in this answer.  The cone-shaped extensions being embodied in a flexible or foldable manner is deemed obvious to one skilled in the art as explained in section (12) above.
With regard to the arguments in section (H) of the brief, Kenney is not relied upon for the diameter of the mixing element.  Kenney is instead relied upon solely for the teachings related to the mixing of a mass being in the form of a mash.  
With regard to the arguments in section (I) of the brief, Strong is not relied upon for the diameter of the mixing element.  Strong is instead relied upon solely for the apparatus claim 22, the recited speed of movement of the piston recites no further structure of the piston to define over the prior art as outlined in section (14) above.  Dependent claim 23 is considered met by the prior art as explained in the respective rejection since Haughton et al. teaches the mixing element 106 having a diameter OD (Fig. 10) that matches the recited range of claim 23 (the OD:D ratio at col. 7, lines 13-22; col. 8, lines 30-45), i.e., 25% to 40% and Jungvig discloses a diameter range of (i.e., 25% to 50%+) which overlaps with the recited range of claim 23.

Conclusions
Accordingly, regarding the primary issue in this application, namely the recited diameter of the mixing element, the examiner concludes:
The instant specification fails to establish any reasonable criticality regarding the claimed ranges related to the diameter of the mixing element.
Even if an overly charitable reading of the specification could possibly establish any degree of criticality (it does not), the prior art references to Haughton et al. and Jungvig each teach diameters within the claimed ranges in an analogous reciprocating mixing element.
 Even if one erroneously concludes that these ranges are lacking from the prior art, the claimed ranges related to the diameter of the mixing element are prima facie obvious to one skilled in art as explained in sections (22) - (24) above, if not amounting to mere common sense in the context of this invention.
New claim 29 added late in the prosecution is so broad as to be anticipated by both the conical and cylindrical embodiments of Haughton et al. under 35 USC 102(a)(1) as depicted in the Figures seen in section (4) above.     

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHARLES COOLEY/Examiner, Art Unit 1774         
                                                                                                                                                                                               
Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.